Citation Nr: 1624532	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served in the National Guard from November 1978 to September 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2015, the Board remanded the claim for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a right knee disability that was caused by her service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.6 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had reserve service in the National Guard.  In the Board's remand, dated in April 2015, it noted that her service treatment records show that she injured her right knee in March 1979 during a training exercise.  The Board stated that this part of her service is considered active service.  Citing 38 C.F.R. § 3.6.  

In her claim, received in August 2007, the Veteran asserted that her disability began in February 1979, more than 35 years ago.  

In a subsequently received statement, she asserted that she did not file a claim earlier because she was not aware that she could receive compensation for her disability.  See Veteran's statement, received in August 2015.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The Veteran's service treatment records show that in March 1979, she was treated for complaints of right knee symptoms after tripping over a can of ammunition and falling on her knee.  She was noted to have a superficial abrasion over her patella.  The initial assessment was traumatic effusion.  The following day, she was noted to be using a splint and crutches, and was afforded a provisional diagnosis of acute chondromalacia.  About two weeks later, she was noted to have a FROM (full range of motion) without effusion, with some tenderness at a healing abrasion.  Her collateral and cruciate ligaments were noted to be intact.  An X-ray was noted to have been negative.  The assessment was status post patella contusion.  A separation examination report, dated in May 1979, show that her lower extremities were clinically evaluated as normal.  There was no notation of symptoms or complaints involving the right knee, or a diagnosis of a right knee disability.  The associated "report of medical history" shows that she indicated that she did not have a history of a "'trick' or locked knee."  The report notes that she denied a significant past medical history and complaints.  

As for the post service medical evidence, private treatment records indicate treatment for complaints of right knee pain beginning in January 2002.  

A February 2002 private treatment report notes that the Veteran complained of a one-month history of right knee pain, and, "She said there was no particular injury this time.  She thinks she might have injury the knee in the National Guard in 1978 but no real problems after that an no injury recently."  

Another 2002 report notes that she "was in the National Guard in [19]79. Thinks she may have hurt it then, but recently NKI" (no known injury).  An X-ray was noted to show a lateral patellar tilt.  An MRI (magnetic resonance imaging) study was noted to show a tear of the posterior horn of the medial meniscus.  The diagnoses were torn medial meniscus, right knee, and chondromalacia, chondral defect, right knee, early DJD (degenerative joint disease).  

In April 2002, the Veteran underwent an arthroscopic chondroplasty, medial femoral condyle, right knee.  The postoperative diagnosis was chondral defect, medial femoral condyle, right knee.  Thereafter, private treatment records show a number of treatments for right knee symptoms.  

A VA examination report, dated in July 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history of right knee trauma while in service, after she tripped over an ammunition can in early March 1979.  Her relevant service treatment records were summarized, to include a negative separation examination report.  Her relevant post-service treatment was also summarized.  She was noted to have been doing well with regard to the right knee until 2002, at which time she reported a one-month history of right knee symptoms.  An X-ray was noted to show a normal right knee.  The impression was status post arthroscopic chondroplasty for a chondral defect of the right knee, with minimal residuals.  The examiner concluded that it is less likely as not that the Veteran's right knee condition was caused by or the result of her traumatic effusion incurred during military service.  

In April 2015, the Board remanded this claim.  The Board stated that the July 2008 VA examiner had failed to provide an explanation or supporting rationale for his conclusion.  Citing Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board therefore remanded the claim for additional development, specifically, to obtain a supplemental etiological opinion.

A VA medical opinion, dated in July 2015, shows that a VA physician stated that the Veteran's e-folder had been reviewed.  The physician stated the following: The marked interval between military injury and the normal lower extremity examination approximately one month following the Veteran's 1979 injury provide compelling support to the conclusion that the 2002 diagnosis was not related to the acute inservice injury.  As to the Veteran's contention of ongoing symptoms since service, the physician states the following: Chronological medical record documentation of symptoms and illness is the most accurate indicator of the past.  Research has repeatedly shown that memory is spectacularly unreliable and malleable.  We routinely add or subtract people, details, settings, and actions to and from our memories.  We conflate, invent, and edit.  Veterans enjoy no immunity from this tendency.  This has nothing to do with gaming or working the system or consciously looking for sympathy.  We all do this.  We cast our lives in terms of narratives that help us understand them.  An individual who is having a difficult life may remember a circumstance, an event, or a symptom and everything makes sense.  (citation omitted).  It is my conclusion that the Veteran's memory of this quite distant event  reflects event that have occurred since 1979, and is not suggestive of an intend to deceive  It is therefore my opinion that the current right knee disability, to include chondral defect, is less likely than not caused by, related to, or worsened beyond natural progression by military service, or by an acute knee injury in 1979 while on active duty.  

As an initial matter, to the extent that the Veteran may have asserted ongoing right knee symptomatology since her service, following her March 1979 inservice right knee injury, there is no record of follow-up treatment during service.  A right knee condition was not noted in her May 1979 separation examination report, and in the associated report of medical history she indicated that she did not have a history of a " 'trick' or locked knee."  The report also notes that she denied a significant past medical history and complaints.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The next relevant medical evidence is dated in 2002, about 22 years later.  A February 2002 private treatment report notes that the Veteran complained of a one-month history of right knee pain, and states, "She said there was no particular injury this time.  She thinks she might have injury the knee in the National Guard in 1978 but no real problems after that and no injury recently."  (emphasis added).  The discussion of the lack of reliability of personal memories in the July 2015 VA physician's opinion also weighs in favor of the Board's conclusion.  

Accordingly, the Veteran is found not to be an accurate historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that the claim must be denied.  The Veteran asserts that she currently has a right knee disability that is related to an inservice injury in 1979. 
Service treatment records show that in March 1979, the Veteran was treated for traumatic effusion of her right knee following a trip and a fall.  An X-ray was noted to have been negative.  There is no subsequently-dated evidence of right knee symptoms during service.  The Veteran's May 1979 separation examination report shows that her lower extremities were clinically evaluated as normal.  This report does not note symptoms or complaints involving the right knee, or a diagnosis of a right knee disability.  The associated report of medical history shows that she indicated that she did not have a history of a "'trick' or locked knee," and indicates that she denied a significant past medical history and complaints.  Given the foregoing, a chronic neck condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

The post-service medical evidence shows that a right knee condition is first shown in 2002.  This is about 22 years after the Veteran's 1979 right knee injury.  There is no competent opinion in support of the claim.  The only competent and probative opinion is the July 2015 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent evidence to show that arthritis of the right knee was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has been found not to be an accurate historian.  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  The VA physician indicated that the Veteran's statements had been taken into account.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that she has the claimed condition due to her service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In fact, some of the Veteran's prior statements provide evidence against his claim, as cited above.  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded an examination, and an etiological opinion has been obtained.  

In April 2015, the Board remanded this claim.  The Board directed a supplemental etiological opinion be obtained.  In July 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


